December 8, 1931. The opinion of the Court was delivered by
The facts and issues involved in this case, necessary for an understanding of the case are fully stated in the report of the special referee, Hon. A.C. Todd, to whom the case was referred to take the testimony and report his findings of fact and conclusions of law, with leave to report any special matters. On exceptions to the referee's report, the case was heard by his Honor, Judge C.C. Featherstone, who confirmed the report of the referee, except as to minor matters which, by consent of the counsel, were modified.
We agree with the holding of the Circuit Court, except as to the interest Mrs. Young, wife of the testator, took in house and lot referred to as the brick house property, and, also, as to the application that should be made of the item of $2,100 paid to Mrs. Young by the executor. In our opinion, under the codicil to the will in question, Mrs. Young took only a life estate in the brick house property. It is, further, our opinion that the said item of $2,100 should be charged as an advancement on the interest of Mrs. Young in said estate.
It is, therefore, the judgment of this Court that the judgment of the Circuit Court be modified in accordance with the views herein expressed and affirmed in every other respect. *Page 363 
MR. CHIEF JUSTICE BLEASE and MESSRS. JUSTICES STABLER and BONHAM concur.